ORDER
PER CURIAM.
Appellant, Kyle D. Gardner (“movant”), appeals the judgment of the Circuit Court of Cape Girardeau County denying his Rule 29.15 motion after an evidentiary hearing. In his prior appeal, State v. Gardner, 952 S.W.2d 384 (Mo.App.E.D. 1997), we remanded movant’s Rule 29.15 motion to the motion court for entry of specific findings of fact and conclusions of law. Movant now asks us to review those specific findings and conclusions. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is not clearly erroneous. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum explaining the reasons for our decision is attached solely for the use of the parties involved.